       Case 3:16-cr-00731-BAS Document 72 Filed 04/28/21 PageID.262 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 16-cr-00731-BAS-1
12                                     Plaintiff,
                                                          ORDER DENYING MOTION TO
13          v.                                            MODIFY RESTITUTION ORDER
                                                          (ECF No. 65.)
14   LYDIANA CASTRO,
15                                   Defendant.
16
17         While smuggling undocumented immigrants, Defendant Lydiana Castro fled from
18   Border Patrol agents, lost control of the vehicle she was driving and collided with an
19   oncoming semi-truck. The crash killed two occupants of the vehicle and injured four others
20   including Defendant. One of the injured was later determined to be medically brain dead
21   and another was permanently paralyzed from the waist down.
22         At a restitution hearing, only the two families of the deceased requested restitution.
23   And they only requested that Defendant pay the costs of the funeral and repatriation
24   expenses.   The Court granted the request and ordered restitution in the amount of
25   $8,207.67. (ECF No. 62.) While Defendant is incarcerated, the Court ordered that the
26   restitution be paid at a rate of 50% of Defendant’s income or $25.00 per quarter, whichever
27   is greater. (Id.) After release, the Court ordered that Defendant pay restitution at a rate of
28   $100.00 per month or 25% of Defendant’s income. (Id.)

                                                    -1-
                                                                                           16cr0731
       Case 3:16-cr-00731-BAS Document 72 Filed 04/28/21 PageID.263 Page 2 of 2



 1         Defendant now moves to modify this restitution order arguing that, under the Chavez
 2   case, the Court should cease all restitution payments, or, at least defer the payments until
 3   she is released from custody. The Court assumes Defendant is referencing Ward v. Chavez,
 4   678 F.3d 1042 (9th Cir. 2012), which reversed a district court’s order that restitution be
 5   paid immediately while finding that failing to consider whether the defendant had the
 6   resources to pay restitution immediately “impermissibly delegates to the BOP the Court’s
 7   obligation to set a payment schedule.” Id. at 1044. However, unlike the court in Chavez,
 8   this Court did set a payment schedule. While in custody, Defendant is ordered to pay 50%
 9   of her income or $25.00. The Court finds no reason to modify this order.
10         Therefore, the Court DENIES Defendant’s Motion to Modify the Restitution Order.
11   (ECF No. 65.)
12         IT IS SO ORDERED.
13
14   DATED: April 28, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
                                                                                          16cr0731
